Citation Nr: 0614696	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Evaluation of lumbar spine radiculopathy at the L5-S1 
level, with degenerative disc disease, degenerative joint 
disease, and Grade I spondylolisthesis; currently evaluated 
as 30 percent disabling.

3.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from service-connected 
disabilities.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1958 to December 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO granted service connection 
for the veteran's lumbar spine disability.  This disorder was 
initially awarded a 30 percent evaluation effective from the 
date of claim, which is July 24, 2001.  The veteran appealed 
this initial evaluation.  This decision also denied 
entitlement to service connection for tinnitus, which the 
veteran also appealed.  

The appeal also arises from a February 2004 rating decision 
in which the RO denied entitlement to a total disability 
evaluation for individual unemployability (TDIU) resulting 
from service-connected disabilities.  This determination was 
appealed by the veteran.  

The veteran was initially represented by a private attorney.  
However, this attorney has retired from the practice of law 
and no longer represents claimants before VA.  The veteran 
was notified of this fact by a letter issued in March 2006 
and he was given an opportunity to appoint another accredited 
representative.  The veteran appears to have declined 
representation before VA.  


FINDINGS OF FACT

1.  The evidence does not support a nexus between the 
veteran's tinnitus and his active service.

2.  The veteran's pre-existing lumbosacral spine disability 
did not result in any loss of motion at the time he was 
accepted into active service in January 1958.

3.  The veteran's lumbosacral spine is characterized by 
severe loss of motion due to pain and muscle spasm.

4.  The veteran's service-connected disabilities do not 
prevent him from obtaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was not incurred as a result of 
his active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The criteria for a schedular disability rating of 40 
percent, but not more, for lumbar spine radiculopathy at the 
L5-S1 level (with degenerative disc disease, degenerative 
joint disease, and Grade I spondylolisthesis) have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5292 
(effective prior to September 26, 2003), Diagnostic Code 5242 
(effective on September 26, 2003).  See 68 Fed. Reg. 51454-58 
(August 27, 2003), 69 Fed. Reg. 32,449-50 (June 10, 2004).

3.  The criteria for a total disability evaluation due to 
individual unemployability resulting from service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.3, 4.16, 4.71a, 4.85, 4.130 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in November 2001 and July 2003.  By means of these 
letters, the appellant was told of the requirements to 
establish his claims before VA.  He was advised of his and 
VA's respective duties and asked to submit information and/or 
evidence pertaining to the claim to VA.  The VCAA 
notifications in this case were issued prior to the initial 
adverse decisions.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for tinnitus 
and TDIU, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for tinnitus and TDIU, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

The Board notes that during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.71a evaluating 
intervertebral disc syndrome, effective September 23, 2002.  
67 Fed. Reg. 54345-49 (August 22, 2002).  Also, VA issued new 
regulations evaluating lumbosacral strain, intervertebral 
disc syndrome, and other spinal disabilities, effective 
September 26, 2003.  68 Fed. Reg. 51454-58 (August 27, 2003); 
see also 69 Fed. Reg. 32,449-50 (June 10, 2004).  The 
criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  This correction did not 
substantively change the rating criteria for intervertebral 
disc syndrome, but instead merely corrected VA's oversight in 
not publishing the notes in Volume 68 of the Federal 
Register.

In the Statement of the Case (SOC) of April 2004, the veteran 
was informed of the old and new criteria evaluating his spine 
disability.  Thus, the AOJ had the opportunity to determine 
the applicability of both the old and new rating criteria to 
the current claim.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 19, 2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has identified post-service private and VA 
treatment.  These records have been obtained and associated 
with the claims file.  In addition, VA has obtained the 
veteran's service medical records.  Therefore, development 
for additional treatment records is not warranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided multiple VA compensation examinations in 
March 2002, June 2002, and August 2003.  These examinations 
noted accurate medical histories, findings on examination, 
and the appropriate diagnoses/opinions.  The RO requests for 
theses examinations indicate that the examiners were given 
access to the medical history contained in the claims file.  
These examiners also provided information on functional 
limitations of the back during symptomatic flare-up and the 
level of lost industrial adaptability due to the service-
connected low back disability.  See 38 C.F.R. § 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  
Therefore, the VA examination reports are adequate for VA 
purposes in rating the lumbar spine disability and 
establishing TDIU.

It is noted by the Board that the veteran has not received a 
VA compensation examination in connection with his claim for 
service connection for tinnitus.  As discussed in the 
following decision, the Board finds that the contemporaneous 
service records do not show exposure to acoustic trauma or 
the existence of tinnitus, and the veteran's lay evidence of 
chronic tinnitus symptoms since active service is not 
credible.  Therefore, a VA compensation examination is not 
necessary to decide this issue.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In the substantive appeal (VA Form 9) received in May 2004, 
the veteran declined an offer of a hearing before VA.  Based 
on the above facts and analysis, the Board finds that further 
development is not warranted in this case.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant by VA 
is sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.



Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran has claimed that he suffered acoustic trauma 
during his active service and that this trauma resulted in 
his current tinnitus.  Neither he nor his representative has 
made any specific allegations regarding the onset of his 
current tinnitus, or whether the veteran had chronic symptoms 
of tinnitus since active service.  The veteran has not 
provided any details regarding the occurrence or source of 
his alleged acoustic trauma.

The available service records are silent regarding any 
complaints, treatment, or diagnosis for tinnitus.  No episode 
of acoustic trauma was reported in the service records.  
During his separation examination of November 1960, the 
veteran denied any prior medical history of ear trouble.  On 
examination, the veteran's ears and tympanic membranes were 
reported to be normal.  The veteran's Department of Defense 
(DD) Form 214 indicates that he worked as a light vehicle 
driver during active service.

The veteran's treatment records dated in May 2003 noted his 
complaints of dizzy spells and ringing in his ears for "the 
last three days."  No diagnosis was rendered.

As a lay person, the veteran is competent to present evidence 
regarding injuries and/or symptoms.  However, the veteran 
lacks the expertise to present competent evidence of a 
diagnosis or etiology of a disease or disability.  Usually, 
only a medical professional can provide competent evidence of 
the latter.  See Espiritu, supra.

Based on the above evidence, the Board finds that service 
connection for tinnitus is not established.  The 
contemporaneous medical histories and examinations do not 
reveal any episode of acoustic trauma or the existence of 
tinnitus.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. 
Cir. 1997) (A claimant's assertions can be contradicted by 
his contemporaneous medical history and complaints.)  There 
is no medical or lay evidence that the veteran suffered with 
chronic symptoms of tinnitus during active service or for the 
decades since the veteran's separation.  The first complaint 
noted in the medical evidence regarding tinnitus was not 
until 2003 (with recent onset), over 40 years after his 
separation from active service.  

There is no competent medical opinion or evidence that has 
linked the veteran's current tinnitus to his active service.  
While the veteran may be competent to report injuries and 
symptoms, the veteran has failed to provide any specific 
evidence of an in-service acoustic trauma, the onset of his 
tinnitus, or whether he had suffered with chronic symptoms of 
tinnitus since leaving active service.  Without such medical 
or lay evidence, the Board finds the veteran's claim that his 
current tinnitus is related to active service are not 
creditable.  See Washington v. Nicholson, 19 Vet. App. 362, 
366-67 (2005).  Therefore, the preponderance of the evidence 
is against the award of service connection for tinnitus.   



Evaluation of the Lumbar Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
In addition, it is permissible to rate a disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

As discussed above, the regulations evaluating the veteran's 
spine disability were changed during the pendency of this 
appeal.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.  The changes to the rating criteria that are 
applicable to the current case have not provided for such 
retroactive application.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

The veteran's lumbosacral disability is currently rated 30 
percent disabling effective from July 24, 2001.  This 
disorder was evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5292 (Limitation of motion in the lumbar spine).  In the July 
2002 rating decision, the RO determined that the veteran's 
lumbar spine disability had pre-existed his active service, 
but had been aggravated by such service.  It was found that 
at the time of his entrance into active service his lumbar 
spine disability was 10 percent disabling under the old 
criteria at Code 5292.  It also determined that the veteran 
currently had severe restriction of motion in the lumbar 
spine, which is rated as 40 percent under Code 5292.  
Applying the principles at 38 C.F.R. § 4.22, the RO 
determined that the pre-existing 10 percent disability must 
be subtracted from the current 40 percent disability, to 
arrive at a current evaluation of 30 percent disabling under 
Code 5292.  

This evaluation is the highest rating authorized under the 
criteria at Code 5292.  A 40 percent evaluation is also the 
highest evaluation authorized for a lumbosacral strain under 
Code 5295, and these criteria are, therefore, not for further 
consideration.  In addition, as the arthritis/degenerative 
changes of the lumbar spine have resulted in loss of motion, 
the criteria Code 5003 does not authorize an evaluation in 
excess of 10 percent.

Turning to the service medical records, the Board notes that 
during his December 1957 entrance examination the veteran did 
not report any history of a low back injury or disability.  
On examination, his spine and musculoskeletal system were 
found to be normal.  In August 1959, the veteran first 
complained of chronic low back pain.  He indicated that he 
had this pain since his childhood.  Examination was reported 
to be unremarkable.  Lumbar X-rays revealed first degree 
spondylolisthesis and spondylolysis of the L-5 vertebra.  

Examination in October 1959 indicated that the veteran had no 
loss of motion in the lumbar spine and no evidence of 
radiculopathy.  In November 1959, the veteran revealed that 
he had suffered with low back pain prior to entering active 
service, and felt the pain was due to a childhood fall.  He 
claimed that his back pain had been aggravated lately.  While 
the veteran had pain during lumbar flexion and left lateral 
bending, his range of motion was reported to be normal.  An 
outpatient record of late November 1959 indicated that the 
veteran had a mild back strain and was provided physical 
therapy.  In June 1960, the veteran continued to report low 
back pain that was worse after exercise.  The veteran was 
given a separation examination.  He did not report any 
complaints or medical history of low back pain.  On 
examination, his spine and musculoskeletal system were found 
to be normal.  

The service medical records indicate that the veteran 
appeared normal upon entrance to active service.  While 
subsequent lay histories and X-rays did confirm a pre-
existing lumbar deformity and disability, and the veteran was 
assessed with a mild lumbar strain, the examinations 
consistently found normal range of motion in the lumbar 
spine.  Based on these examination findings, the Board must 
conclude that even if the veteran's lumbar 
deformity/disability pre-existed active service, there was no 
observable loss of motion in the low back at any time during 
active service.  Furthermore Board is not convinced that 
there was periarticular pathology productive of painful 
motion on a chronic basis prior to service.  Based on these 
medical observations, the Board concludes that the baseline 
rating of the veteran's low back at the time he entered 
active service was at a noncompensable level under the old 
criteria at Code 5292.  Therefore, he is entitled to the full 
40 percent evaluation for severe loss of lumbar motion under 
these criteria.

On his VA examination in March 2002, the veteran reported he 
worked in construction as a contractor.  However, his low 
back disability now made it very difficult for him to do 
manual labor, so he was forced to subcontract most of his 
work.  The veteran reported back pain when he walked, bent 
over, or lifted objects.  This pain usually radiated into his 
buttocks.  He also reported back pain that radiated into his 
right lower extremity and caused weakness in this extremity.  
The veteran noted that he took over-the-counter pain 
medication and was receiving physical therapy to treat his 
back pain.  On examination, the veteran was in no acute 
distress.  He had a flattened lumbar lordosis and stood 
slightly in flexion.  There was tenderness to palpation in 
the lumbosacral muscles at the L5-S1 level.  Range of motion 
was forward flexion to 60 degrees, backward extension to 10 
degrees, right and left lateral bending to 20 degrees, and 
right and left rotation to 40 degrees.  The veteran was noted 
to have grimacing and pain response to bending and twisting.  
Testing revealed 1 (out of 4) reflexes at the knee joint and 
0 at the ankle joints.  Straight leg raises were negative in 
the sitting position, but were positive at 30 degrees in the 
supine position.  Muscle strength was 5 on a scale from 1 
(weak) to 5 (normal/full) in all tested groups.  There was 
full range of motion in the hip and knee joints.  Measured 
circumference of the thighs was equal and he had only a 0.5 
cm. difference in the circumference of the calves.  Pulses 
were present in the lower extremities and sensation was 
intact.  A lumbar X-ray revealed mild anterolisthesis of the 
L5 vertebra on the S1 vertebra with apparent pars defect at 
L5, and facet arthropathy at the L5-S1 level.  The impression 
was right L5-S1 radiculopathy, degenerative disc disease, 
degenerative joint disease, and Grade I spondylolisthesis of 
the lumbar spine.  

The veteran was afforded a VA electromyograph/nerve 
conduction study (EMG) of his lower extremities a few days 
after the VA compensation examination.  This EMG reported a 
normal study with no evidence of right L2-S1 radiculopathy 
and no evidence of peripheral neuropathy in the right lower 
extremity.  

Another VA compensation examination was given the veteran in 
August 2003.  At this examination, he reported that he had 
retired from his contractor/home construction business.  He 
complained of being weaker in his low back and having 
increased radiculopathy with coughing.  He indicated that he 
occasionally uses a back brace and a cane.  The veteran 
reported taking a muscle relaxant to reduce the muscle spasm 
in his low back.  He noted that on a scale from 1 (no pain) 
to 10 (extreme pain), a good day has muscle spasm/pain at a 
level of 5 and a bad day was at a level of 10.  The veteran 
claimed that he had one bad day a month.  He denied any back 
treatment with a TENS device or with injections.  His private 
healthcare provider had only recommended back surgery as a 
last resort.  On examination, the veteran was well-developed 
and well-nourished.  He was not in any acute distress and he 
walked without a limp or antalgic gait.  He had a five degree 
forward list to his spine.  The veteran's back was flat with 
loss of normal lordosis.  Heel and toe walking produced back 
pain.  Range of motion was 82 degrees forward flexion, 14 
degrees backward extension, 25 degrees left side bending, 30 
degrees right side bending, and 62 degrees bilateral 
rotation.  The veteran experienced pain with all movements.  
Thigh and calf circumference was equal in both lower 
extremities.  Straight leg raises were positive at 80 degrees 
in the supine position.  Muscle strength was at a level of 5 
throughout without any evidence of weakness or deficiency.  
Neurosensory examination was intact.  Deep tendon reflexes 
were 1 at the knee level, with no reflexes at the ankle 
level.  The assessment was Grade I anterolisthesis with the 
L5 vertebra on the S1 vertebra, pars defect at the L5 
vertebra, and facet arthropathy at the L5-S1 level.  This 
examiner opined that the veteran would be expected to 
maintain employment in an occupation which would allow him 
frequent changes of position.

VA treatment records from the early 2000s noted examination 
findings similar to those noted on the compensation 
examinations.  Private outpatient records for the early 2000s 
noted objective evidence of tenderness and muscle spasm in 
the low back.  

Turning to the old rating criteria, the Board finds that the 
evidence does not show any fracture of a vertebral body, bony 
fixation, or ankylosis in the lumbar or sacral spine.  
Therefore, evaluations under the old criteria at Codes 5285 
(residuals of a vertebral fracture), 5286 (complete bony 
fixation of the spine), and 5289 (ankylosis of the lumbar 
spine) are not warranted.  For a higher compensable 
evaluation under the new criteria at Codes 5234 through 5242 
(the General Rating Formula for Diseases and Injuries of the 
Spine), the evidence must demonstrate that the veteran has 
unfavorable ankylosis of the entire spine or of the entire 
thoracolumbar spine.  The medical evidence clearly shows that 
the veteran's lumbosacral spine is not ankylosed.

Higher evaluations are authorized for intervertebral disc 
syndrome under both the old (Code 5293) and new criteria 
(5243).  The old criteria allows a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms of sciatic neuropathy with pain, muscle spasm, 
absent ankle jerk, and other neurologic findings; with little 
intermittent relief.  The examinations have demonstrated low 
back pain, muscle spasm, and absent ankle jerk.  However, the 
EMG testing has failed to find any evidence of actual 
radiculopathy in the lower extremities.  In addition, the 
veteran noted that he had only one day a month of 
severe/pronounced symptoms associated with this low back and 
legs.  The rest of the time he indicated a moderate degree of 
pain and symptomatology.  The August 2003 examiner also noted 
that the veteran had yet to be provided treatments through 
his private healthcare giver that could alleviate his 
symptomatology.  Based on the lay and medical evidence 
presented at the August 2003 examination, while there is 
evidence of intervertebral disc syndrome type symptoms, these 
symptoms are subject to substantial intermittent relief.  
This evidence does not support an increased evaluation to 60 
percent under the old criteria at 5293.

For a 60 percent evaluation under the new criteria at Code 
5243, there must be an incapacitating episode of 
intervertebral disc syndrome that has a total duration of at 
least 6 weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
that require bed rest prescribed by a physician and treatment 
by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1) (Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  There is no lay or 
medical evidence that a treating physician has ever 
prescribed bedrest for an exacerbation of the veteran's low 
back disability.  In addition, the veteran indicated in 
August 2003 that any episode approaching incapacitation 
(pain/spasm on a level of 10 out of 10) happened one day a 
month.  In a twelve month period, this would only result in 
12 days, approximately two weeks, of incapacitation.  Based 
on this evidence, a 60 percent evaluation under the new 
criteria at Code 5243 is not authorized.  

Under Note (1) at new Codes 5235-42, the Board must determine 
if separate evaluations under the orthopedic and neurologic 
diagnostic criteria are appropriate.  The only muscle or 
neurologic deficient noted on the examinations was an absent 
ankle jerk and possible diminished knee jerks.  The objective 
examinations repeatedly showed full strength and intact 
sensation in the lower extremities.  There was no evidence of 
muscle atrophy or weakness.  In addition, the absent ankle 
jerk was not indicated to have resulted in any type of 
interference with ambulation or the veteran's ability to 
function.  Therefore, the preponderance of the most probative 
evidence does not support the existence of any neurologic or 
muscle disorder associated with the service-connected spine 
disability.  Examinations have revealed no muscular 
complications or residual disability with the lower 
extremities resulting from the lumbosacral spine disability.  
Thus, separate evaluations under 38 C.F.R. §§ 4.71a, 4.73, 
and 4.124a is not authorized.  

The appellant, in effect, has contended that he should be 
awarded an extra-schedular evaluation for the residuals of 
his low back disability.  According to 38 C.F.R. 
§ 3.321(b)(1), in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

There is no evidence that the veteran's low back disability 
has resulted in him being hospitalized in recent years.  The 
lumbosacral disability has interfered with his industrial 
adaptability and has required him to defer manual type labor 
to others.  There is no lay or medical evidence that the 
veteran's low back disability required him to miss time from 
his work as a contractor.  In August 2003, the veteran 
reported that he had retired from this occupation, but there 
was no assertion that his low back disability forced him to 
relinquish his business.  In addition, the medical examiner 
in August 2003 opined that even with his current low back 
disability, the veteran was capable of work that allowed him 
to change positions.   Based on this evidence, the Board 
finds that the veteran's low back disability, while impacting 
his ability to work, has not caused a marked interference 
with his ability to be employed.  Thus, the level of 
interference with the veteran's industrial abilities due to 
the lumbosacral disability is fully contemplated in his 
current evaluations under the rating schedule.  The Board 
finds that the veteran's service-connected low back 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, this 
disability does not warrant referral for an extra-schedular 
evaluation.

Based on the above evidence and analysis, the Board finds 
that the spine impairment warrants an evaluation of no more 
than 40 percent disabling.  The preponderance of the lay and 
medical evidence is against a higher evaluation.  While the 
appellant is competent to report symptoms, a preponderance of 
the lay and medical evidence is against higher evaluations.  
The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment 
than the lay statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.); see 
also Washington v. Nicholson, 19 Vet. App. 362, 366-67 
(2005).  To this extent, the preponderance of the evidence is 
against a higher evaluation and the doctrine of reasonable 
doubt is not for further application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that whether or not the new orthopedic 
rating criteria have retroactive effect is irrelevant.  As 
discussed above, the medical evidence does not provide any 
basis for the award of higher evaluations under either the 
old or new rating criteria at any time during the appeal 
period.  Thus, the Board has concluded that the condition has 
not changed during this appeal and that a uniform rating is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Entitlement to TDIU

The veteran has contended that he is currently unable to 
pursue substantially gainful employment due to his service-
connected disability.  The veteran's only service connected 
disability is his low back disability, which as noted above, 
is now rated as 40 percent disabling.

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

Based on the veteran's schedular evaluations, he does not 
meet the rating percentage requirements under 38 C.F.R. 
§ 4.16(a).  Based on this fact, the veteran's claim for TDIU 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).   Regardless, the veteran has not 
directly alleged that he was forced to relinquish his 
contractor business due to his lumbosacral disability.  The 
medical opinion of August 2003 found that the veteran is 
still capable of doing work that allowed frequent changes of 
position.  Thus, even the preponderance of the most probative 
evidence would not support the award of TDIU based on the 
industrial inadaptability caused by the service-connected 
lumbosacral disability.  See Blackburn v. Brown, 4 Vet. App. 
395, 398 (1993) (In order to receive TDIU, the evidence must 
demonstrate that based solely on the effects of his service-
connected disabilities he is unable to secure or follow a 
substantially gainful occupation); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (For a veteran to prevail 
on a claim based on unemployability, it is necessary that the 
record reflect some factor which takes the claimant's case 
outside the norm of such veteran...The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.)


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an evaluation of 40 percent, but not more, for 
lumbar spine radiculopathy at the L5-S1 level (with 
degenerative disc disease, degenerative joint disease, and 
Grade I spondylolisthesis) is granted, subject to the VA laws 
and regulations governing the payment of monetary benefits.

Entitlement to a total disability evaluation for individual 
unemployability resulting from service-connected disabilities 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


